UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 97-2293



TOM SNYDER, d/b/a SCM, Incorporated,

                                              Plaintiff - Appellant,

           versus


ALPHA PRO TECH, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
96-1932-PJM)


Argued:   June 5, 1998                     Decided:   August 4, 1998


Before HAMILTON and MOTZ, Circuit Judges, and WILLIAMS, Senior
United States District Judge for the Eastern District of Virginia,
sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: John Michael Shoreman, MCFADDEN, SHOREMAN & TSIMPEDES,
P.C., Washington, D.C., for Appellant. David B. Anderson, WALSTON,
WELLS, ANDERSON & BAINS, L.L.P., Birmingham, Alabama, for Appellee.
ON BRIEF: Douglas B. McFadden, MCFADDEN, SHOREMAN & TSIMPEDES,
P.C., Washington, D.C., for Appellant. J. David Moore, WALSTON,
WELLS, ANDERSON & BAINS, L.L.P., Birmingham, Alabama, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM

     This    case   represents   an   appeal   by   the   appellant    of   the

district court’s order granting summary judgment in favor of Alpha

Pro Tech, Inc.      The two basic findings were that no enforceable

contract existed between appellant and appellee, and no service was

rendered to justify a quantum meruit award.           We review a summary

judgment motion de novo.     After reviewing the record and the dis-

trict court’s bench ruling we find no reversible error. According-

ly, we affirm on the reasoning of the district court.             Snyder v.

Alpha Pro Tech, Inc., PJM 96-1932 (D. Md. August 12, 1997).




                                                                      AFFIRMED




                                      2